Citation Nr: 1033198	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
right hand, secondary to service-connected fragment wounds to the 
right arm and forearm.

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a shell fragment wound to the right arm and forearm, 
involving Muscle Groups V and VI.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the right buttock, 
involving Muscle Group XVII.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a shell fragment wound, involving Muscle Group VII.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Raymond L. Cannon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2005, the Veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The case 
was remanded for additional development in April 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Nerve damage to the right hand was not manifest during active 
service, was not shown to have developed as a result of an 
established event, injury, or disease during active service, and 
was not incurred or aggravated as a result of a service-connected 
disability.

3.  The residuals of a shell fragment wound to the right arm and 
forearm, involving Muscle Groups V and VI, are manifested by 
moderate muscle injuries which when combined warrant no more than 
a rating for a moderately severe muscle injury to Muscle Group VI 
of the dominant upper extremity.

4.  The residuals of a shell fragment wound to the right buttock, 
involving Muscle Group XVII, are manifested by no more than a 
moderate muscle injury.

5.  The residuals of a shell fragment wound, involving Muscle 
Group VII, are manifested by no more than a moderate muscle 
injury.

6.  The evidence of record does not demonstrate the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Nerve damage to the right hand was not incurred in or 
aggravated by service, nor as a result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

2.  The criteria for a rating in excess of 30 percent for the 
residuals of a shell fragment wound to the right arm and forearm, 
involving Muscle Groups V and VI, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Codes 5305, 5306 (2009).

3.  The criteria for a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the right buttock, 
involving Muscle Group XVII, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5317 (2009).

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound, involving Muscle Group VII, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.55, 4.56, 4.73, Diagnostic Code 5307 (2009).

5.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in August 2002, October 2007, and May 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
October 2007 RO letter.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes service treatment 
records, VA and non-VA medical treatment and examination reports, 
a United States Postal Service employment report, and the 
Veteran's statements and testimony in support of his claims.  
Although in correspondence dated in August 2002 the Veteran 
reported that had been provided a card indicating that he was on 
the Vietnam Vascular Registry with records located at Walter Reed 
Army Hospital, there is no indication that any treatment records 
are maintained at that facility.  In fact, at his personal 
hearing in August 2005 he testified that he had never actually 
received treatment at that facility and that he was provided a 
card from that facility so he assumed his records would be there.  
The record shows he was adequately notified of the evidence 
obtained in support of his claims and adequately advised to 
identify additional evidence requiring further VA assistance.  
Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for adequate determinations.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not cause 
any prejudice to the appellant.

Factual Background

Service treatment records show the Veteran sustained multiple 
fragment wounds to the right elbow and right buttock in May 1970.  
An operation report noted a lateral incision was made over the 
right elbow incorporating three fragment holes with removal of 
several fragments and ligation of a large vein in the antecubital 
space.  No major nerves or vascular structures were encountered.  
Other small wounds in the arm were opened and superficial 
fragments were removed.  The entrance and exit wound to the right 
buttock was opened, debrided, and irrigated.  Subsequent records 
show a palpable thrill to the right arm was detected and that 
arteriograms revealed an artery-vein fistula in the distal 
brachial artery.  An end-to-end anastomosis of the right brachial 
artery and ligation of the vein was performed.  The postoperative 
course was complicated by a hematoma and phlebitis, but upon 
hospital discharge it was noted the Veteran was on no medication 
and was doing well.  An August 1970 hospital discharge summary 
provided diagnoses of right elbow fragment wound with no nerve 
involvement, buttock fragment wound with no artery or nerve 
involvement, and trans-section of the right brachial artery.  A 
physical examination revealed an extremely well-healed scar to 
the right buttock and a 10 centimeter (cm) scar to the mid-
anterior aspect of the right elbow over the course of the 
brachial artery.  Radial and ulnar pulses were present in the 
arm, there was no evidence of nerve involvement, and no bruits 
were heard over the area.  Right arm extension was limited to 
approximately 100 degrees.

A treatment report dated in September 1970 noted the Veteran 
complained of pain and swelling in the area of his right arm 
wound.  He also reported some difficulty bending the 
metacarpophalangeal joint of the index finger.  The examiner 
noted the wound was well healed with some loss of strength.  A 
September 1970 surgery consultation report noted complaints of 
some deficit along the thenar eminence, swelling of the forearm, 
pain over the upper part of the incision, and a loss of grip 
strength.  The treatment plan included medication and referral 
for physical therapy.  An October 1970 physical therapy report 
noted the Veteran was given resistive exercises to the right 
elbow and hand for three weeks and that there had been a great 
fluctuation in his grip strength, bilaterally, varying in the 
right hand from 20 pounds (lbs) to 62 lbs and in the uninvolved 
left hand from 40 lbs to 85 lbs.  There was good strength and 
range of motion upon discharge from the clinic.  An October 1970 
report noted an old gunshot wound to the right antecubital fossa.  
A scar revision was to be considered.  

Records dated in December 1970 show the Veteran complained of 
intermittent swelling to the right wrist with some numbness and 
swelling to the medial border of the index finger in the muscle 
area between the index finger and right thumb.  The examiner 
noted that it could not be confirmed that there was much, if any, 
swelling, but that there was no evidence of heat, atrophy, or 
decrease power of thumb movements.  It was noted that he may have 
injured the cutaneous branch of a nerve from his antecubital 
wound.  In a subsequent December 1970 report the examiner noted 
the Veteran had a real problem with pain and weakness in the 
right arm, but that it was probably psychosomatic.

On VA examination in May 1972 the Veteran complained of problems 
in the right arm and right hip with right elbow stiffness, 
recurrent right elbow swelling, and recurrent right hand 
numbness.  The examiner noted the Veteran entered the examination 
room briskly on a firm base with good gait and good balance.  It 
was noted that he was right hand dominant, by history.  Surgical 
evaluation revealed six separate scars including a 3/4 inch (in.) 
by 1/4 in. healed, lineal, vertical scar to the mesial surface to 
the middle third of the right arm.  The scar was nonadherent and 
nontender with no evidence of keloid formation, fascial deficit, 
or neurovascular deficit.  There was some deficit to the mesial 
edge of the triceps as a residual of a through and through shell 
fragment wound.  Posterior to that scar was a second 2 in. by 1 
in. healed scar to the posterior middle third of the right arm 
that was nonadherent with no evidence of keloid formation, or 
neurovascular deficit.  There was some tenderness with recurrent 
swelling and some fascial and triceps deficit as a residual of a 
through and through shell fragment wound.  There was some triceps 
weakness, but no evidence of bulk muscle loss.  To the right 
elbow there was a third healed 6 in. by 1 in. linear, vertical 
scar to the volar mesial surface.  There was some adherence to 
the underlying tissues, some muscle deficit in the lower arm and 
upper forearm, visual brachial artery pulsation, and some early 
keloid formation.  The scar was nontender with no evidence of 
neurologic deficit or gross loss of muscle bulk.  There was no 
bruit at the site of transection and venous and arterial 
circulation was adequate.  It was noted that the wound was a 
through and through wound with entry at the lower pole of the 
scar and exit at the upper pole.

The fourth scar was identified as a healed, lineal, vertical 
right forearm scar to the volar surface in the upper third of the 
mesial aspect.  The scar was nontender and nonadherent with no 
myofascial deficit, neurovascular deficit, loss of muscle bulk, 
or flexor weakness.  The wound was described as penetrating.  The 
fifth scar was identified as a healed, lineal curved 4 in. scar 
to the right antecubital fossa which was tender in the upper 
third.  There was some keloid formation, but no myofascial or 
neurovascular deficit.  It was noted this scar was a residual of 
a surgical incision for approach to the trans-section of artery.  
There was no evidence of elbow or forearm limitation of motion.  
The sixth scar was described as healed, lineal, transverse 31/2 in. 
by 1/2 in. scar to the upper, outer quarter of the right buttock.  
There was tenderness to the middle third portion of the scar with 
no evidence adherence, keloid formation, myofascial deficit, or 
neurovascular deficit.  The wound was identified as a glancing 
gunshot wound.  Photographs of the scar were provided.

The examination revealed range of motion of the right shoulder 
with elevation from 0 to 180 degrees, abduction from 0 to 180 
degrees, external rotation from 0 to 90 degrees, and internal 
rotation from 0 to 90 degrees.  Right elbow flexion was from 0 to 
145 degrees with forearm pronation to 83 degrees and supination 
from 0 to 85 degrees.  There was no loss of range of mobility to 
wrist dorsiflexion, palmar flexion, ulnar deviation, or radial 
deviation.  There was some slight loss of the right hypothenar 
eminence, but strength and mobility of the hands and fingers were 
adequate.  Neurological evaluation revealed superficial and deep 
reflexes were present and responded to the peripheral motor and 
sensory systems.  

X-ray examination of the right humerus and elbow revealed 
metallic foreign bodies ranging in size from three by 5 
millimeters (mm) to less than 1 mm in the soft tissues chiefly at 
the volar aspect of the elbow and proximal forearm but also to 
the distal humerus and elbow.  The bony structures appeared to be 
normal.  X-ray examination of the right hand revealed no definite 
bony abnormality.  An X-ray study of the right hip revealed no 
definite abnormality and no definite opaque foreign bodies were 
identified.  

A June 1972 rating decision established service connection for 
shell fragment wound scars to the right arm and forearm with 
retained foreign bodies involving Muscle Group V, post-operative 
scar to the right antecubital fossa, and a shell fragment wound 
scar to the right buttock.  A corrected rating action in July 
1972 assigned 10 percent ratings for the post-operative scar to 
the right antecubital fossa, and the shell fragment wound scar to 
the right buttock.  The rating action also noted there was error 
in the June 1972 rating decision as to the muscle group injured 
and revised the service connection evaluation for shell fragment 
wound scars to the right upper arm with a through and through 
wound to Muscle Group VI and moderate muscle damage.  

On VA examination in September 1973 the Veteran complained of 
some swelling in the right upper arm with occasional pain and 
weakness on lifting.  The examiner noted there was no evidence of 
atrophy or limitation of the right upper arm.  The right arm 
scars were described and noted to be nonadherent, nontender, and 
asymptomatic.  The scars to the right antecubital fossa at the 
site of the shell fragment wound and surgical repair of the 
arteries were completely asymptomatic except to the upper portion 
of the 6 in. scar in the medial aspect of the antecubital fossa.  
There was no limitation of motion or loss of strength to the 
elbow and wrist.  There was no limitation of motion of the 
fingers, and muscle strength appeared to be fair, but pinch and 
grip strength on the right seemed to be moderately weaker than 
the left.  It was the examiner's impression that the weakness 
might be due to disuse.  There was no evidence of atrophy of the 
muscles in the right hand or forearm and the measurements of the 
forearms were identical.  The right gluteal region scar was 
asymptomatic with no loss of hip motion, apparent loss of bone 
tissue from the iliac crest, and no loss of gluteal muscle 
strength.  Nerve conduction studies to the right median and ulnar 
nerves were normal and there were no electrophysiological 
abnormalities upon electromyography (EMG).  

A March 1974 Board decision, in essence, found the Veteran's 
service-connected injuries to the right arm and forearm involving 
Muscle Groups V and VI were moderate through and through muscle 
injuries and that the appropriate combined rating under VA 
regulations was the next higher rating of a moderately severe 
muscle injury to Muscle Group VI.  The assigned 30 percent rating 
was found to be sufficient.  The Board also found that a 20 
percent rating was warranted for a through and through shell 
fragment wound to the right buttock involving Muscle Group XVII.  
A 10 percent rating was awarded for a through and through shell 
fragment wound to Muscle Group VII.  

A February 1995 VA examination revealed multiple scars involving 
the right forearm, right upper arm , and right buttocks.  There 
was no limitation of motion as a result of the scars.  A June 
1995 VA muscle examination revealed a 50 percent reduction of 
strength in right wrist flexion against resistance.  There was no 
impairment in biceps function.  Ulnar wrist deviation was full 
strength and wrist pronation strength was 80 percent of that on 
the left.  There was paresthesias of the right thumb with 
limitation of palmar adduction.  There was no weakness or 
functional impairment in the posterior upper arm to Muscle Group 
VII musculature.  There was no weakness in the right buttock 
musculature on deep knee bend.  

Private treatment records dated in December 2000 show X-ray 
examination of the right hip appeared to demonstrate some 
avascular necrosis without arthritic sequelae.  A January 2001 X-
ray examination revealed a radiopaque density in the right 
femoral head.

In correspondence dated May 7, 2001, the Veteran requested 
entitlement to service connection for a nerve disorder associated 
with his right elbow injuries.  He complained of constant pain in 
the fingers and hip.  

A June 2001 VA examination report noted the Veteran was presently 
working as a mail carrier, but that he had recently returned to 
work after undergoing left knee surgery.  He complained of right 
arm pain with some weakness, some tingling sensation in the thumb 
and index finger, and some muscle spasm in the in the trapezius 
area of the right shoulder.  Examination of the right elbow 
revealed full extension, flexion to 130 degrees, pronation to 90 
degrees, and supination to 90 degrees.  Strength on elbow 
extension was 3/5, on elbow flexion was 4/5, on wrist was 3/5, on 
grip was 3/5, on wrist pronation was 3/5, and on wrist supination 
was 4/5.  There was no numbness associated with the hand 
examination.  The fingers could be approximated to the proximal 
palmar crease and the thumb could be approximated with difficulty 
to the fifth finger.  There was good dexterity to fingers two 
through four.  The scars on the right forearm were slightly 
depressed and hypopigmented, but were nontender.  Radial pulses 
were present.  The right buttocks transverse scar on the superior 
aspect was slightly depressed, but nontender.  There were no 
sensory losses associated with the scar and there were no chronic 
skin changes.  Abduction of the thigh was 5/5 and the right hip 
was stable.  There was no evidence of atrophy of any of the 
gluteal muscles.  

Private medical records dated in November 2001 noted the Veteran 
totally and permanently disabled from working as a letter 
carrier.  It was noted that he had severe osteoarthritis of the 
knee and aseptic necrosis of the head of the right femur.  

A December 2001 VA examination report provided diagnoses 
including a right buttocks shrapnel wound and degenerative 
arthritis of the right hip.  It was noted that the loss of 
strength in the right arm described in the June 2001 report was 
related to the direct muscle injury as well as the pain 
associated with injury to the Muscle Group.  The examiner noted 
there would be increased fatigability with extended use, but that 
measurements taken on the date of examination were consistent and 
reflected the normal state of the Veteran's present disability.  
There was no loss of range of motion in the right elbow or hand 
and his impairment was simply a matter of decrease strength 
secondary to direct muscle injury and pain associated with the 
Muscle Groups.

A March 2002 rating decision denied entitlement to service 
connection for degenerative joint disease of the right hip.  The 
ratings for shell fragment wounds to the right arm and forearm 
and right buttocks were continued.  The Veteran was notified of 
the determinations, but did not appeal.

In correspondence dated in August 2002 the Veteran requested 
entitlement to service connection for nerve damage with loss of 
function to the right hand as a result of his shell fragment 
wounds.  He also requested entitlement to TDIU and noted that he 
left his job as a letter carrier for the United States Postal 
Service in January 2002 because of his disabilities.  He reported 
he had been employed in this position since 1983 and that he 
expected to receive disability retirement benefits.  He also 
reported that he had completed one year of college education and 
that he had not attempted to obtain other employment since he 
became too disabled to work.  In support of his claim he 
submitted an October 2001 private medical letter addressing 
findings of a fitness for duty examination which noted that his 
primary complaint related to his bilateral knee pain.  The letter 
also noted his injuries in service and his complaints of pain 
including to the right shoulder and right gluteal area.  An 
evaluation by an orthopedic surgeon was recommended.

VA general medical examination in August 2002 included a 
neurological evaluation which found motor and sensory function 
were intact.  His reflexes were 2+ and equal throughout.  On VA 
peripheral nerves examination in August 2002 the Veteran reported 
that he was medically retired from the postal service due to 
disabilities in the right arm, lower back, and knees.  It was 
noted that he had undergone surgery to the left knee in February 
2001, but that his symptoms of pain and swelling were not 
relieved on extended walking.  He reported his major complaint 
with his right arm disability was weakness and a recent onset of 
intermittent tingling in the right hand and forearm.  He stated 
he had noticed in recent months some tenderness to the right 
trapezius area with swelling and that his tingling tended to be 
associated with that disorder.  

The examiner noted tenderness over the proximal end of a 
longitudinal scar to the medial aspect of the right forearm 
extending to the elbow.  There was also a transverse scar across 
the ventral surface of the right forearm just distal to the fold 
of the right elbow.  There was no appreciable loss of tissue 
beneath the scars nor evidence of chronic skin changes.  The 
scars were flat and hyperpigmented.  There were two flat, 
circular, slightly hyperpigmented scars to the medial aspect of 
the right upper arm.  The scars were sensitive to touch.  There 
was no loss of tissue beneath the scars nor evidence of chronic 
skin changes.  There was right elbow flexion to 130 degrees, 
extension to 0 degrees, pronation to 90 degrees, and supination 
to 90 degrees.  Assessments of strength on flexion and extension, 
on pronation and supination, on wrist flexion, and on grip were 
3/5.  It was noted the Veteran complained of pain more on 
pronation than supination, but that there was complaint of 
bilateral activities involving the right forearm.  Grip was 
decreased; however, he was able to bring the tips of his fingers 
to the proximal palmar fold and the thumb to the remaining four 
fingers.  There was full extension of the fingers.

The examiner noted that the Veteran's sensory complaints were not 
within the area of his right elbow injury and were more 
consistent with nerve root involvement at the neck and brachial 
plexus area.  There was no appreciable sensory loss on the day of 
the examination.  It was noted that the transverse scar to the 
right buttocks was flat, hyperpigmented , and sensitive to touch.  
There was no evidence of tissue loss or chronic skin changes 
associated with the scar.  Range of motion of the hip was within 
normal limits with full abduction of the thigh.  The examiner 
also noted that the Veteran's right arm disorder would affect his 
ability for consistent use of his predominant right arm with 
increasing fatigability on activity requiring persistent right 
arm use.  It was noted that he had been unable to continue his 
job as a mail carrier secondary to an inability for extending 
walking and standing due to his nonservice-connected back and 
knee disabilities.

Private medical records dated in February 2004 show X-ray studies 
of the right humerus and forearm revealed definite evidence of a 
high velocity missile wound and retained metallic fragments 
throughout the soft tissue.  EMG and nerve conduction studies 
revealed mildly prolonged distal latency to the right median 
nerve, but amplitude and conduction velocity were within normal 
limits.  Distal latency and amplitude of the right ulnar nerve 
were within normal limits as were conduction velocity below the 
elbow, conduction velocity across the elbow were slowed.  Distal 
latency was prolonged of the orthodromic and evoked a right 
medial palmar sensory response.  All other findings were normal 
or within normal limits.  A March 2004 orthopedic surgeon's 
report noted tenderness over the cubital tunnel, numbness in the 
ulnar and medial nerve distribution, and a positive carpal 
compression test on the right.  It was noted that another doctor 
had found electrically that the Veteran had right carpal tunnel 
syndrome and right cubital tunnel syndrome with entrapment of the 
ulnar nerve at the elbow probably in scar.  It was recommended 
that he have a cubital tunnel release with anterior transposition 
of the ulnar nerve and a carpal tunnel release.

In his July 2004 substantive appeal the Veteran asserted, in 
essence, that additional development was required to obtain a 
copy of a card from the service department's achieves in Saint 
Louis, Missouri, identifying a vascular injury to the right arm 
in May 1970.  It was further asserted that his service-connected 
disabilities had deteriorated and which combined rendered him 
unemployable.  

At his August 2005 personal hearing the Veteran asserted that the 
residuals of his wounds in service were more severely disabling 
than indicated by the assigned disabilities and that they 
rendered him unemployable.  He described problems he experienced 
in his fingers and the pain he had from the right elbow down into 
the right hand.  He stated that when lying down at night his 
entire right arm would become numb.  A muscle twitch was noted to 
the right biceps during testimony.  He described pain, weakness, 
and decreased grip strength in the right upper extremity.  He 
reported that he had experienced right hip pain during his career 
as a mail carrier.  

Lay statements were received in December 2007 from the Veteran's 
friends and co-workers.  It was noted that they had known the 
Veteran for many years and that there had been a noticeable 
deterioration in his physical abilities in recent years.  

VA joints examination in November 2007 revealed right elbow 
extension and flexion from 0 to 130 degrees.  Forearm supination 
was from 0 to 85 degrees, forearm pronation was from 0 to 80 
degrees, wrist dorsiflexion was from 0 to 70 degrees, palmar 
flexion was from 0 to 80 degrees, radial deviation was from 0 to 
20 degrees, and ulnar deviation was from 0 to 45 degrees.  All 
motions were not painful and repetitive motion did not result in 
any change.  Flexion and extension of the fingers was full with 
no evidence of pain.  There was no evidence of sensory deficit, 
forearm measurements were bilaterally equal, and hand grip was 
normal.  range of motion studies of the right hip revealed 
flexion from 0 to 125 degrees, extension from 0 to 30 degrees, 
adduction from 0 to 25 degrees, abduction from 0 to 45 degrees, 
external rotation from 0 to 60 degrees, and internal rotation 
from 0 to 20 degrees.  

X-ray examination of the right hip revealed possible very early 
changes of osteoarthritis consistent with age.  The right elbow 
was essentially normal with multiple metallic fragments anterior 
to the joint and some near the skin on the medial side of the 
distal arm.  X-rays of the right shoulder revealed a little 
arthritis in the acromioclavicular joint.  The examiner's 
impressions included shrapnel wound to the anterior right elbow 
with good residual function, a normal examination of the right 
wrist, a normal examination of the right hand, a normal 
examination of the right hip, and a healed shrapnel wound to the 
right upper buttock.  The examiner also stated that there was no 
significant impairment to the right elbow, wrist, hand, or right 
hip upon present examination.  His fragment wounds to the right 
arm and forearm had no effect on his employment.  It was noted 
that during a flare-up the Veteran could have further limitations 
in range of motion, pain, and limitation in function capacity, 
but that the additional loss could not be estimated without 
resort to mere speculation.  

VA muscles examination in November 2007 noted the scars to the 
Veteran's forearm and right elbow were well healed, 
hyperpigmented, smooth, flat, and stable.  There was no adherence 
to the underlying tissues.  Pain and sensitivity to the area was 
denied.  The texture of the skin was normal compared to the skin 
in the surrounding area.  The scars did not cause any limitation 
of motion and there was no evidence of muscle loss.  Measurements 
of the forearms were 11 in., bilaterally, and of the biceps were 
12.5 in., bilaterally.  There was full range of motion of the 
elbows and hand strength was 4+, bilaterally.  He was able to 
bring the tips of his fingers to the proximal palmar fold and the 
thumb to the remaining four fingers, except for the second right 
finger which had a mild contracture due to an accident.  There 
was a 5 in. scar to the right buttock that was well healed, 
hyperpigmented, smooth, flat, and stable.  There was no adherence 
to the underlying tissue.  The Veteran denied pain or sensitivity 
in the area, but reported numbness along the lateral border of 
the scar.  The texture of the scar was normal compared to the 
surrounding skin.  There was no evidence of limitation of motion 
or muscle loss.  The diagnoses included status post shrapnel 
injury to the right forearm and right buttock with stable scars.  
It was noted that during a flare-up the Veteran could have 
further limitations in range of motion, pain, and limitation in 
function capacity, but that the additional loss could not be 
estimated without resort to mere speculation.  Endurance could 
also be limited due to acute exacerbations, but that coordination 
was a function of the central nervous system.  The examiner 
stated that the Veteran did not complain of fatigue and that 
there was no objective evidence of weakness, incoordination, 
fatigue, or lack of endurance.  It was noted that the Veteran 
denied pain on examination and that he had good strength and 
range of motion, but that his degenerative arthritis of the spine 
and knees were more problematic than his shrapnel injuries.  His 
shrapnel injuries were not considered to preclude employment.  

On VA peripheral nerves examination in November 2007 the Veteran 
complained of intermittent numbness from the right shoulder to 
the fingers, more to the ulnar side.  It was not associated with 
any specific activity.  He reported weakness in his dominant 
right hand grip strength, but stated his handwriting had been 
unchanged for years and he was able to manage buttons and laces 
and cut meat at the dinner table.  He stated he had difficulty 
extending the ring finger and had trouble in his right hip 
without numbness.  He reported wearing out the toe of his right 
shoe over the past six to seven years.  The examiner noted scars 
over the right iliac crest that was superficial in nature, over 
the right antecubital fossa, the right medial epicondyle, and the 
upper medial arm.  Motor strength was 5/5 and symmetrical in all 
upper extremity muscle groups with normal tone, dexterity, and 
coordination.  There was no significant asymmetry in muscle mass.  
Sensation was intact to fine touch, but pinprick sensation was 
increased in a patchy fashion in the right upper extremity which 
was not in the distribution of the ulnar nerve.  The sensation 
was prominent about the scars in the upper arm and less present 
over the lateral aspect of the forearm.  There was no present 
allodynia and reflexes were 2+ and equal.  

The examiner found there were no physical findings consistent 
with a peripheral nerve lesion and no neurologic findings in the 
right upper extremity.  It was noted that EMG studies revealed no 
evidence of a peripheral nerve lesion in 1973, but there was a 
later developed mild slowing of the right ulnar nerve across the 
elbow with mild right carpal tunnel syndrome.  The examiner 
stated that of the scars associated with the service-connected 
injuries only the scar over the right medial epicondyle was close 
to the peripheral (ulnar) nerve.  It was the examiner's opinion 
that the Veteran's carpal tunnel syndrome present at the wrist 
was remote from the injuries and unrelated to the service-
connected shell fragment wounds.  There was electrophysiologic 
evidence of mild slowing of the ulnar nerve, but no physical 
findings to correlate with that abnormality.  The examiner stated 
there were no neurologic deficits that would preclude employment.  
It was further noted that during a flare-up the Veteran could 
have limitations in range of motion, pain, limitation in function 
capacity, and neurologic deficit, but that the additional loss 
could not be estimated without resort to mere speculation.  There 
was no objective evidence of true weakness, incoordination, 
fatigue, or lack of endurance.

A June 2009 report from the United States Office of Personnel 
Management noted the Veteran was in receipt of disability 
retirement benefits since January 2002.  It was noted he had 
retired on disability due to severe osteoarthritis of the knees.  

A May 2010 rating decision established entitlement to a separate 
evaluation for a scar of the right forearm status post shrapnel 
injury and a separate evaluation for a scar of the right buttock 
status post shrapnel injury.  Noncompensable ratings were 
assigned effective from August 9, 2002.  The Veteran was notified 
of the determination and of his appellate rights, but did not 
appeal.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

Service connection can be granted for certain diseases, including 
organic disease of the nervous system, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of continuous, 
active military service during a period of war and certain 
chronic diseases become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

The Court has held that even though a disease is not included on 
the list of presumptive diseases a nexus between the disease and 
service may nevertheless be established on the basis of direct 
service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  In Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held 
that the lay evidence presented by a veteran concerning his 
continuity of symptoms after service may generally be considered 
credible and ultimately competent, regardless of a lack of 
contemporaneous medical evidence.  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, a review of the evidence shows that in May 1970 the 
Veteran sustained multiple fragment wounds during combat 
including to the right elbow.  The operation report noted a 
lateral incision was made over the right elbow incorporating 
three fragment holes with removal of several fragments and 
ligation of a large vein in the antecubital space, but that no 
major nerves or vascular structures were encountered.  Subsequent 
records noted a palpable thrill to the right arm.  An 
arteriograms revealed an artery-vein fistula in the distal 
brachial artery for which the Veteran underwent an end-to-end 
anastomosis of the right brachial artery and ligation of the 
vein.  The postoperative course was complicated by a hematoma and 
phlebitis.  An August 1970 hospital discharge summary provided a 
diagnosis of right elbow fragment wound with no nerve 
involvement.  An examination at that time revealed no evidence of 
nerve involvement and no bruits were heard over the area.  A 
September 1970 treatment report noted the Veteran complained of 
pain and swelling in right arm and some difficulty bending the 
metacarpophalangeal joint of the index finger.  A September 1970 
surgery consultation report noted complaints of some deficit 
along the thenar eminence, swelling of the forearm, pain over the 
upper part of the incision, and a loss of grip strength.  An 
October 1970 report noted a scar revision was to be considered 
for an old gunshot wound to the right antecubital fossa; however, 
there is no subsequent evidence indicating the procedure was 
either performed or, in fact, warranted.  

Records dated in December 1970 show the Veteran complained of 
intermittent swelling to the right wrist with some numbness and 
swelling to the medial border of the index finger in the muscle 
area between the index finger and right thumb.  The examiner 
reported that it could not be confirmed that there was much, if 
any, swelling, but that there was no evidence of heat, atrophy, 
or decrease power of thumb movements.  It was also noted that he 
may have injured the cutaneous branch of a nerve from his 
antecubital wound.  In a subsequent December 1970 report the 
examiner stated the Veteran had a real problem with pain and 
weakness in the right arm, but that it was probably 
psychosomatic.

On VA examination in May 1972 the Veteran complained of problems 
in the right arm with right elbow stiffness, recurrent right 
elbow swelling, and recurrent right hand numbness.  The examiner 
found no neurovascular deficit to the right arm scars.  On VA 
examination in September 1973 nerve conduction studies to the 
right median and ulnar nerves were normal and there were no 
electrophysiological abnormalities upon EMG study.  

A February 1995 VA examination revealed paresthesias of the right 
thumb with limitation of palmar adduction.  A June 2001 VA 
examination report noted the Veteran complained of right arm pain 
with some weakness, some tingling sensation in the thumb and 
index finger, and some muscle spasm in the trapezius area of the 
right shoulder.  The examiner found no numbness upon examination 
of the right hand.  

A VA general medical examination in August 2002 included a 
neurological evaluation which found the Veteran's motor and 
sensory functions were intact.  On VA peripheral nerves 
examination in August 2002 the Veteran reported a recent onset of 
intermittent tingling in the right hand and forearm.  He stated 
he had recently noticed some tenderness to the right trapezius 
area with swelling associated with the tingling in the hand and 
forearm.  The examiner, however, found that the Veteran's sensory 
complaints were not within the area of his right elbow injury and 
that they were more consistent with nerve root involvement at the 
neck and brachial plexus area.  It was noted there was no 
appreciable sensory loss on the day of the examination.  

Private medical records dated in February 2004 show EMG and nerve 
conduction studies revealed mildly prolonged distal latency to 
the right median nerve and slowed conduction velocity across the 
elbow.  It was also noted that distal latency was prolonged of 
the orthodromic and evoked a right medial palmar sensory 
response.  A March 2004 private orthopedic surgeon found 
tenderness over the cubital tunnel, numbness in the ulnar and 
medial nerve distribution, and a positive carpal compression test 
on the right.  It was noted that a prior examination found the 
Veteran had right carpal tunnel syndrome and right cubital tunnel 
syndrome with entrapment of the ulnar nerve at the elbow, 
probably in scar.  It was recommended that the Veteran have a 
cubital tunnel release with anterior transposition of the ulnar 
nerve and a carpal tunnel release.

VA joints examination in November 2007, however, found there was 
no evidence of sensory deficit.  On VA peripheral nerves 
examination in November 2007 the Veteran complained of 
intermittent numbness from the right shoulder to the fingers and 
weakness in right hand grip strength.  The examiner noted motor 
strength was 5/5 and symmetrical in all upper extremity muscle 
groups with normal tone, dexterity, and coordination.  There was 
no significant asymmetry in muscle mass.  Sensation was intact to 
fine touch, but pin prick sensation was increased in a patchy 
fashion in the right upper extremity which was not in the 
distribution of the ulnar nerve.  The sensation was prominent 
about the scars in the upper arm and less present over the 
lateral aspect of the forearm.  The examiner found there were no 
physical findings consistent with a peripheral nerve lesion and 
no neurologic findings in the right upper extremity.  It was 
further noted that EMG studies in 1973 revealed no evidence of a 
peripheral nerve lesion, but that later studies revealed the 
development of a mild slowing of the right ulnar nerve across the 
elbow with mild right carpal tunnel syndrome.  It was the 
examiner's opinion that the Veteran's carpal tunnel syndrome was 
remote from the injuries incurred during active service and was 
unrelated to the service-connected shell fragment wounds.  

Based upon the evidence of record, the Board finds that a nerve 
damage disability to the right hand was not manifest during 
active service, was not shown to have developed as a result of an 
established event, injury, or disease during active service, and 
was not incurred or aggravated as a result of a service-connected 
disability.  VA regulations also provide principles of combined 
ratings for muscle injuries, including that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2009).  

The evidence in this case shows the Veteran sustained serious 
injuries to his right arm during service with deep penetrating 
wounds in the muscle tissue and complications requiring 
additional surgical treatment to repair an artery-vein fistula.  
The service treatment records, however, indicate no nerve 
involvement associated with the wounds.  A December 1970 report 
suggested the Veteran's symptoms of pain and weakness in the 
right arm were probably psychosomatic.  On nerve conduction 
studies in September 1973 the right median and ulnar nerves were 
normal and an EMG study revealed no electrophysiological 
abnormalities.  The Board finds the medical issue involved in the 
present claim is complex, but that the in-service reports 
indicating no nerve involvement and the September 1973 VA 
neurological studies demonstrating normal right ulnar and median 
nerves are significant.  

Although the Veteran's private orthopedic surgeon noted in a 
March 2004 report that the Veteran had right carpal tunnel 
syndrome and right cubital tunnel syndrome with entrapment of the 
ulnar nerve at the elbow, the physician provided no rationale for 
his opinion indicating that the ulnar nerve was probably 
entrapped in scarring.  Nor was any explanation provided for the 
apparent onset of any such entrapment so many years after the 
injuries were incurred.  It is unclear which of the Veteran's 
medical reports the physician reviewed, but no discussion was 
provided addressing the negative neurological study findings in 
September 1973.  The physician's use of the term "probably" in 
this case also implies a lower degree of certainty in his 
etiology opinion.  The Board finds the March 2004 private 
orthopedic surgeon's opinion warrants a lesser degree of 
probative weight.  

In McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006), the Court 
held that the absence of evidence, as when an opinion cannot be 
provided without speculation, is not the same as negative 
evidence.  VA regulations define reasonable doubt as a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102.  The Court has also held that medical opinions 
stating only the possibility of medical causation are too general 
and inconclusive to well ground a claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); See also Bloom v. West, 13 
Vet. App. 185, 187 (1999) (indicating a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty).  The 
use of cautious language, however, does not always express 
inconclusiveness in a doctor's opinion on etiology.  See Lee v. 
Brown, 10 Vet. App. 336, 339 (1997).  

The November 2007 VA peripheral nerves examiner is shown to have 
conducted a thorough review of the evidence of record and to have 
performed an examination which addressed the Veteran's specific 
complaints.  The Veteran's medical history was summarized and his 
present symptoms of intermittent numbness from the right shoulder 
to the fingers and weakness in right hand grip strength were 
identified.  The examiner also noted the Veteran's motor strength 
was 5/5 and symmetrical in all upper extremity muscle groups with 
normal tone, dexterity, and coordination.  There was no 
significant asymmetry in muscle mass and sensation was intact to 
fine touch.  Pinprick sensation was found to be increased in a 
patchy fashion in the right upper extremity; however, the 
examiner stated the findings were not in the distribution of the 
ulnar nerve.  It was noted there were no physical findings 
consistent with a peripheral nerve lesion and no neurologic 
findings in the right upper extremity.  The Veteran's carpal 
tunnel syndrome was found to be remote from the injuries he 
incurred during active service and was unrelated to the service-
connected shell fragment wounds.  

The Board notes the etiology findings of the November 2007 VA 
examiner appear to be inconsistent with the findings of the 
Veteran's March 2004 private orthopedic surgeon.  However, as 
noted above, the Board finds the March 2004 private medical 
opinion was equivocal as to the degree of certainty of the 
etiological relationship between the Veteran's post-service 
development of right carpal tunnel syndrome and right cubital 
tunnel syndrome and his injuries and scarring due to the wounds 
incurred in service.  The November 2007 VA examiner's opinion, 
however, is shown to have been based upon a thorough review of 
all the evidence of record and to be consistent with the service 
treatment records indicating no nerve involvement of the right 
arm wounds and with the September 1973 VA neurological study 
findings.  The etiology opinion provided is unequivocal.  
Therefore, the Board finds the opinion of the November 2007 VA 
examiner is persuasive that any present nerve damage involving 
the Veteran's right hand is unrelated to the wounds incurred in 
service or the resultant service-connected residuals of those 
wounds.  

While the appellant may sincerely believe that he has nerve 
damage to the right hand as a result of active service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  For the 
reasons provided, the Board finds that the Veteran's claim for 
entitlement to service connection for nerve damage to the right 
hand must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's service connection claim.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those codes, 
there is no additional disability for which a rating may be 
assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  The evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included in 
the appropriate bodily system for their evaluation.  Both the use 
of manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  38 C.F.R. § 4.14 (2009).  

VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 3 muscle groups for the 
forearm and hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 through 5312); 
6 muscle groups for the pelvic girdle and thigh (diagnostic codes 
5313 through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  
For compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).  For muscle 
group injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined according to applicable 
VA regulations.  38 C.F.R. § 4.55(f).  



§4.56 Evaluation of muscle disabilities.  
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of coordination 
and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to 
duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment 
of function or metallic fragments retained in muscle 
tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the 
sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 
(4) Severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements. 
(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected 
by muscle. 
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of 
muscles. 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 
38 C.F.R. § 4.56 (2009).

Musculoskeletal System
520
5
Elbow, ankylosis of:
Majo
r
Mino
r

Unfavorable, at an angle of less than 50° or 
with complete loss of supination or pronation
60
50

Intermediate, at an angle of more than 90°, or 
between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2009).

Muscle Injuries to the Shoulder Girdle and Arm:
530
5
Group V
Rating


Dominant
Non-
dominant

Function: Elbow supination (1) (long 
head of biceps is stabilizer of 
shoulder joint); flexion of elbow (1, 
2, 3).  
Flexor muscles of elbow: 
1.	biceps;
2.	brachialis;
3.	brachioradialis.



Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5305 (2009).

530
6
Group VI

Function: Extension of elbow (long head of triceps is 
stabilizer of shoulder joint). 
Extensor muscles of the elbow: 
1.	Triceps; 
2.	anconeus. 

Rating:
Dominant
Non-
dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5306 (2009).

530
7
Group VII
Rating

Function: Flexion of wrist and fingers. 
Muscles arising from internal condyle of humerus: 
1.	Flexors of the carpus and long flexors of fingers and 
thumb; 
2.	pronator. 


Dominant
Non-
dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5307 (2009).

Muscle Injuries to the Pelvic Girdle and Thigh:
531
7
Group XVII.
Rating

Function: Extension of hip (1); abduction of thigh; 
elevation of opposite side of pelvis (2, 3); tension of 
fascia lata and iliotibial (Maissiat's) band, acting with 
XIV (6) in postural support of body steadying pelvis upon 
head of femur and condyles of femur on tibia (1). 
Pelvic girdle group 2: 
1.	Gluteus maximus; 
2.	gluteus medius; 
3.	gluteus minimus. 

    Severe
*50

    Moderately Severe
40

    Moderate
20

    Slight
0
*If bilateral, see §3.350(a)(3) of this chapter to determine 
whether the veteran may be entitled to special monthly 
compensation.
38 C.F.R. § 4.43, Diagnostic Code 5317 (2009)

The Court has held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor is 
per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

Muscles Injury Evaluations

As an initial matter, the Board notes that a review of the record 
reveals that service connection was denied for degenerative joint 
disease of the right hip in a March 2002 rating decision.  The 
Veteran was notified of the determination and of his appellate 
rights, but did not appeal.  It is significant to note that an X-
ray examination of the right hip in November 2007 revealed 
possible very early changes of osteoarthritis that were 
consistent with age-related changes.  There was no competent 
evidence at time of any bony abnormality to the Veteran's right 
elbow.  X-rays of the right shoulder also revealed a little 
arthritis in the acromioclavicular joint; however, there is no 
evidence indicating this findings is related to the service-
connected injuries.  Therefore, the Board finds consideration for 
higher or separate ratings due to limitation of motion as a 
result of orthopedic or specific joint impairments is not 
warranted in this case.

The Board also notes that a May 2010 rating decision established 
entitlement to separate evaluations for right forearm and right 
buttock scars.  The Veteran was notified of these determinations 
and of his appellate rights, but he did not appeal nor has he 
indicated any disagreement with ratings assigned.  It is also 
significant to note that the November 2007 VA examiners found the 
Veteran's service-connected scars were well healed, 
hyperpigmented, smooth, flat, and stable.  There was no evidence 
of adherence to the underlying tissues, pain, or sensitivity to 
the area.  The texture of the skin was normal compared to the 
skin in the surrounding areas.  The scars did not cause any 
limitation of motion and there was no evidence of muscle loss.  
To the extent the Veteran experiences numbness or loss of 
sensation due to a possible cutaneous nerve injury sustained as a 
result of his shell fragment wounds, a separate rating under the 
criteria for peripheral nerve paralysis is prohibited by VA 
regulation.  See 38 C.F.R. § 4.55(a).  Therefore, the Board also 
finds that consideration for higher or separate ratings as a 
result of additional specific disability due to scarring or 
peripheral nerve injury is not warranted.  

There is no indication in the present record of injury to muscle 
groups other than those for which service connection has been 
established.  The Board finds the identified muscle injuries and 
the diagnostic codes used for evaluation in this case are 
appropriate. See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).  

I.  Residuals of a shell fragment wound to the right arm and 
forearm, involving Muscle Groups V and VI.

Based upon the overall evidence in this case, the Board finds the 
Veteran's service-connected residuals of a shell fragment wound 
to the right arm and forearm, involving Muscle Groups V and VI, 
are manifested by moderate muscle injuries which when combined 
warrant no more than a rating for a moderately severe muscle 
injury to Muscle Group VI of his dominant upper extremity.  It is 
significant to note that the Rating Schedule identifies the 
Muscle Groups V and VI as in the same anatomical region and 
acting upon the elbow.  There is no evidence indicating the 
Veteran's right elbow is ankylosed.  The service treatment 
records, including an initial May 1970 operation report, 
demonstrate the Veteran's injuries to the right arm and forearm 
involved deep penetrating wounds with retained metallic fragments 
in the soft tissues about the elbow.  The treatment reports also 
demonstrate artery involvement with no indication of nerve 
involvement either as a result of the initial fragment injury or 
the subsequent artery repair.  There was no evidence of an 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The scars were shown to be 
small or linear and the injuries resulted in no more than some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the left side.

Although a May 1972 VA examiner described the Veteran's right arm 
and forearm injuries as involving through and through wounds, the 
May 1970 operation report indicates the fragment wound were 
penetrating rather than through and through and that they 
required the removal of the shell fragments.  A February 2004 
private medical report also noted that X-ray studies of the right 
humerus and forearm revealed definite evidence of a high velocity 
missile wound and retained metallic fragments throughout the soft 
tissue.  The report, however, did not describe that definite 
evidence nor was there any indication that the basis for the 
opinion included any review of the extensive service treatment 
records available in this case.  This opinion is inconsistent 
with the other X-ray examination reports of record which do not 
indicate definite evidence of a high velocity missile wound nor 
of the resultant explosive effect that such an injury would be 
expected to provide.  The Board finds the May 1970 operation 
report and the other service treatment reports are more 
persuasive as to the exact nature of the Veteran's wounds.  

It is also significant to note that an April 1973 Board decision 
found the Veteran's service-connected injuries to the right arm 
and forearm involving Muscle Groups V and VI were moderate 
through and through muscle injuries and that the appropriate 
combined rating under VA regulations was the next higher rating 
of a moderately severe muscle injury to Muscle Group VI.  The 
specific regulation was not identified.  The Board notes, 
however, that current VA regulations provide that '[f]or muscle 
group injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle will be increased by one level and used as the 
combined evaluation for the affected muscle groups."  38 C.F.R. 
§ 4.55(e).  

The overall evidence of record, including service treatment 
records, VA examination findings, post-service treatment records, 
and statements in support of the claim, does not demonstrate an 
explosive effect of a high velocity missile nor a shattering bone 
fracture.  The evidence is not indicative of a prolonged period 
of hospitalization during active service and the objective 
evidence does not demonstrate extensive ragged, depressed, and 
adherent scars, soft or flabby muscles in the wound area, 
abnormal muscle swelling and hardening in contraction, adhesion 
of scar to one of the long bones, diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Therefore, the Board finds that 
entitlement to a rating in excess of 30 percent for the residuals 
of a shell fragment wound to the right arm and forearm, involving 
Muscle Groups V and VI, is not warranted.

II.  Residuals of a shell fragment wound to the right buttock, 
involving Muscle Group XVII.

The Board also finds the Veteran's service-connected residuals of 
a shell fragment wound to the right buttock, involving Muscle 
Group XVII, are manifested by no more than a moderate muscle 
injury.  The service treatment records show the wound involved a 
through and through muscle injury.  The entrance and exit wound 
to the right buttock was noted to have been opened, debrided, and 
irrigated.  There was no evidence of nerve or artery involvement.  
VA muscles examination in November 2007 included a diagnosis of 
status post shrapnel injury to the right buttock.  It was noted 
that during a flare-up the Veteran could have further limitations 
in range of motion, pain, and limitation in function capacity, 
but that the additional loss could not be estimated without 
resort to mere speculation.  It was further noted that endurance 
could be limited due to acute exacerbations, but that 
coordination was a function of the central nervous system and it 
was implied that this was not pertinent to the Veteran's 
complaints.  The examiner also stated that the Veteran did not 
complain of fatigue and that there was no objective evidence of 
weakness, incoordination, fatigue, or lack of endurance.  

The overall evidence of record, including service treatment 
records, VA examination findings, post-service treatment records, 
and statements in support of the claim, does not demonstrate an 
explosive effect of a high velocity missile nor a shattering bone 
fracture.  The evidence is not indicative of a prolonged period 
of hospitalization during active service and the objective 
evidence does not demonstrate extensive ragged, depressed, and 
adherent scars, soft or flabby muscles in the wound area, 
abnormal muscle swelling and hardening in contraction, adhesion 
of scar to one of the long bones, diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Therefore, the Board finds that 
entitlement to a rating in excess of 20 percent for the residuals 
of a shell fragment wound to the right buttock, involving Muscle 
Group XVII, is not warranted.

III.  Residuals of a shell fragment wound, involving Muscle Group 
VII.

The Board finds the Veteran's service-connected residuals of a 
shell fragment wound, involving Muscle Group VII, are manifested 
by no more than a moderate muscle injury.  The Veteran's service 
treatment records show that in September 1970 he complained of 
pain and swelling in the area of his right arm wound with some 
difficulty bending the metacarpophalangeal joint of the index 
finger.  A September 1970 surgery consultation report noted 
complaints of some deficit along the thenar eminence, swelling of 
the forearm, pain over the upper part of the incision, and a loss 
of grip strength.  On VA peripheral nerves examination in 
November 2007 the Veteran complained of intermittent numbness and 
weakness in his dominant right hand grip strength.  The examiner 
also noted, however, that the Veteran's carpal tunnel and cubital 
tunnel syndromes were not related to service.

The overall evidence of record, including service treatment 
records, VA examination findings, post-service treatment records, 
and statements in support of the claim, does not demonstrate an 
explosive effect of a high velocity missile nor a shattering bone 
fracture.  The evidence is not indicative of a prolonged period 
of hospitalization during active service and the objective 
evidence does not demonstrate extensive ragged, depressed, and 
adherent scars, soft or flabby muscles in the wound area, 
abnormal muscle swelling and hardening in contraction, adhesion 
of scar to one of the long bones, diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Therefore, the Board finds that 
entitlement to a rating in excess of 10 percent for the residuals 
of a shell fragment wound, involving Muscle Group VII, is not 
warranted.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  The 
service-connected disorders are adequately rated under the 
available schedular criteria.  The most recent VA examinations 
found the Veteran's service-connected disabilities did not 
present any significant employment impairment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the 
evidence in this case is against the claims.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) Disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single accident, 
(3) Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) Multiple injuries incurred in action, or (5) Multiple 
disabilities incurred as a prisoner of war.  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the required percentages for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the veteran unemployable.  38 C.F.R. § 4.16(a) (2009).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  Age may not be considered as a factor in evaluating 
service-connected disability; and unemployability, in service-
connected claims, associated with advancing age or intercurrent 
disability, may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, VA records show service connection is established 
for the residuals of a shell fragment wound to the right arm and 
forearm, involving Muscle Groups V and VI, (30 percent), the 
residuals of a shell fragment wound to the right buttock, 
involving Muscle Group XVII, (20 percent), the residuals of a 
shell fragment wound, involving Muscle Group VII, (10 percent), 
scar of the right forearm status post shrapnel injury (0 
percent), and scar of the right buttock status post shrapnel 
injury (0 percent).  The combined disability rating is 50 
percent.  As the schedular criteria for TDIU are not met, the 
determinative issue is whether the evidence demonstrates the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities warranting 
submission for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).

Based upon the evidence of record, the Board finds the Veteran is 
not shown to be unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  All claims for service connection evaluations and 
increased ratings have been fully adjudicated.  The record shows 
he was medically retired from employment as a result of 
nonservice-connected disabilities and the persuasive medical 
evidence of record demonstrates he is not presently unemployable 
as a result of his service-connected disabilities.  The opinions 
of the November 2007 VA examiners as to the Veteran's employment 
impairment due to his service-connected disabilities are shown to 
have been based upon thorough reviews of the record and clinical 
examinations with adequate medical rationale.  There is no 
probative evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization, related to the service-connected disabilities 
that would take the case outside the norm so as to warrant 
referral for extra-schedular rating consideration.  Therefore, 
the claim for entitlement to TDIU must be denied.  The 
preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for nerve damage to the right 
hand, secondary to service-connected fragment wounds to the right 
arm and forearm, is denied.

Entitlement to a rating in excess of 30 percent for the residuals 
of a shell fragment wound to the right arm and forearm, involving 
Muscle Groups V and VI, is denied.

Entitlement to a rating in excess of 20 percent for the residuals 
of a shell fragment wound to the right buttock, involving Muscle 
Group XVII, is denied.

Entitlement to a rating in excess of 10 percent for the residuals 
of a shell fragment wound, involving Muscle Group VII, is denied.

Entitlement to TDIU is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


